Citation Nr: 0712196	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  O5-18 732	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a heart condition, 
secondary to residuals, chest concussion from shell blast.  

2.  Entitlement to an increased (compensable) rating for 
residuals, chest concussion from shell blast.  

3.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), formerly anxiety neurosis, currently 
evaluated as 70 percent disabling.  


REPRESENTATION

Appellant represented by:	James B. Konieczny, Attorney at law



ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

This appeal arises from a March 2004 rating decision of the 
Philadelphia, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied the aforementioned 
claims.  A Decision Review Officer granted an increased 
rating to 50 percent for PTSD, effective September 2003.  In 
January 2006, a Decision Review Officer increased the 
veteran's PTSD rating to 70 percent, effective March 2005.  
The denials for the claims of service connection for heart 
condition, secondary to residuals, chest concussion from 
shell blast and an increased rating for residuals, chest 
concussion from shell blast, were confirmed and continued.  


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
May 1944 to February 1946.  

2.	On August 30, 2006, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant, through his authorized representative, that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant's representative have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  The appellant, 
through his/her authorized representative, has withdrawn this 
appeal and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.  


ORDER

The appeal is dismissed.




		
K. OSBORNE
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


